Citation Nr: 1222473	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  08-13 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an undiagnosed illness manifested by muscle pain, spasms, and elevated enzymes. 

2.  Entitlement to service connection for an undiagnosed illness manifested by headaches.

3.  Entitlement to service connection for an undiagnosed neurological disability, claimed as secondary to anti-nerve gas medications. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In December 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War. 

2.  The Veteran complaints of muscle pain, muscle spasm, elevated enzymes and neurological problems to include headaches have not been attributed to a diagnosed illness.


CONCLUSION OF LAW

An undiagnosed illness manifested by muscle pain, muscle spasms, elevated enzymes and neurological problems to include headaches was incurred in service.  38 U.S.C.A. §§ 1110 , 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   

LEGAL SUMMARY

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. §§ 1110, 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2010). 

The Veteran in this case is a "Persian Gulf Veteran" since he served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.  Therefore, special presumptions apply which do not require that the disability be due to a known clinical diagnosis.  Service connection may be established for a Persian Gulf War veteran who exhibits objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1). 

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six- month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2)-(5). 

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317. 

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

With claims based on undiagnosed illness, the veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez  v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, and abnormal weight loss.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular veteran's case does not preclude compensation under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998). 

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat. 

ANALYSIS

The Veteran has appealed the denial of service connection for an undiagnosed illness manifested by muscle pain, muscle spasms, elevated enzymes, and neurological problems to include headaches.  He has expressed that he was exposed to fumes from chemicals and oil wells, and that he had to take anti-nerve gas medication during service.  The Veteran reported that his conditions resulted from his service in the Southwest Asia Theater of operations during the Gulf War.  

The evidence shows that the Veteran has sought treatment for numerous nonspecific complaints, including muscle aches, muscle pain and headaches.  Diagnostic testing has shown him to have elevated CPKs/Aldolase.  An April 2007 EMG study revealed normal findings.  

In June 2011, the VA examiner related that the Veteran's complaints of headaches, muscle pain and muscle spasms were "at least as likely as not attributable" to service inclusive of any role of pyridostigmine bromide, so called anti-nerve gas medication.  He stated, however, that the Veteran had elevated serum CPK muscle enzymes and that such persistent laboratory finding had not been fully evaluated clinically.  Therefore, the examiner related that it was possible that a definitive diagnosis regarding the muscle enzyme abnormality would mean that the muscle pains and spasms were the result of an alternative condition.  

In April 2012, it was related that the Veteran underwent electromyography testing in March 2012 and that the testing failed to identify anything additional ongoing.  The study was normal.  Therefore, there was no alternative condition or diagnosis made at that time.  The elevated CPK level appeared to have no clinical correlation and was considered an isolated laboratory finding.  The examiner related that his June 2011 opinion, that the Veteran's complaints of headaches, muscle pain and muscle spasms were "at least as likely as not attributable" to service inclusive of any role of pyridostigmine bromide, remained in place.  

In light of the above, the Board finds that service connection is warranted for an undiagnosed illness manifested by muscle pain, muscle spasms, elevated enzymes and neurological problems to include headaches.  The Veteran's complaints have not been attributed to a known clinical diagnosis that would be supported by logical evidence, thus it is an unknown illness.  Nothing in this case points to a definitive diagnosis and the VA examiner has opined that the Veteran's complaints of headaches, muscle pain and muscle spasms were "at least as likely as not attributable" to service inclusive of any role of pyridostigmine bromide.  As such, the Veteran either has an undiagnosed illness or a qualifying medically unexplained illness.  Regardless, the result is the same and service connection is warranted.








ORDER

Service connection for an undiagnosed illness manifested by muscle pain, muscle spasms, elevated enzymes and neurological problems to include headaches is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


